IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 111 EM 2019
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 CHARLES DAVIS,                                :
                                               :
                     Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of December, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Jerome M. Brown, Esquire, is

DIRECTED to file a Petition for Allowance of Appeal within 15 days.